Citation Nr: 0423143	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  93-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
May 1, 1975, rating decision.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right buttock, with retained 
foreign body, currently rated as 20 percent disabling.

3.  Entitlement to compensation for degenerative disk disease 
with neurologic manifestations of the service connected back 
injury.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Esquire




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970 and from March 1971 to January 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO) in which increased evaluations for residuals of a 
shell fragment wound to the right lower back with low back 
pain, retained foreign body and traumatic arthritis, and 
residuals of a shell fragment wound to the right buttock, 
with retained foreign body were denied.  

In February 1999 the veteran notified the VA that he moved to 
San Diego, California.  In February 2004 the veteran notified 
the VA that he moved to Muldrow, Oklahoma.  

In a March 2003 decision the Board denied the veteran's claim 
for an evaluation in excess of 20 percent for residuals of a 
shell fragment wound to the right buttock, with retained 
foreign body, an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the right lower back 
with low back pain, retained foreign body and traumatic 
arthritis and determined that the unappealed rating decision 
of May 1, 1975, which granted service connection for shell 
fragment wound of the right lower back with low back pain and 
retained foreign body and assigned a noncompensable 
evaluation under Diagnostic Code 5320, was not clearly and 
unmistakably erroneous.  The veteran appealed the Board's 
decision to the United States Court of Appeals For Veterans 
Claims (Court).  In March 2004 the Court vacated the Board's 
decision and remanded the matter for adjudication.


FINDINGS OF FACT

1.  Degenerative disc disease was not currently shown at the 
April 1975 VA examination upon which the May 1975 rating 
decision was based.  

2.  The May 1, 1975, rating decision in which the RO granted 
service connection for shell fragment wound of the right 
lower back with low back pain and retained foreign body and 
assigned a noncompensable evaluation under Diagnostic Code 
5320, and was reasonably supported by the evidence then of 
record and prevailing legal authority and was not undebatably 
erroneous.

3.  The service-connected residuals of a shell fragment wound 
to the right buttock, with retained foreign body is 
characterized by tenderness to palpation in the buttocks 
region, nontender, atrophic and hypopigmented scars, a large 
divot of material absent from where the gluteus maximus was 
and buttock fat area, and tests of strength and endurance 
compared with sound side did not demonstrate positive 
evidence of impairment.  


CONCLUSIONS OF LAW

1.  Entitlement to compensation for degenerative disk disease 
with neurologic manifestations of the service connected back 
injury from 1974 is not warranted.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).

2.  The unappealed rating decision of May 1, 1975, which 
granted service connection for shell fragment wound of the 
right lower back with low back pain and retained foreign body 
and assigned a noncompensable evaluation under Diagnostic 
Code 5320, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.105(a), 4.84a, Diagnostic Code 5320 (1975, 2003).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the right buttock, 
with retained foreign body are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.102, 4.73, Diagnostic Code 5317 (as in effect 
before and after July 3, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1974 Unadjudicated Claim For Compensation for 
Degenerative Disk Disease

In the February 2004 Joint Motion To Vacate In Part And 
Remand the appellant and the VA General Counsel indicated 
that the Board erroneously overlooked the VA's persistent 
failure to adjudicate the veteran's entitlement to service 
connection for degenerative disk disease in his low back with 
neurologic manifestations pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Service medical records dated November 1969 provide the 
impression of chronic lumbosacral strain syndrome, no 
neurological deficit was present.  The November 1971 
lumbosacral spine radiographic report was negative.  The 
December 1972 radiographic report revealed coiled wire suture 
material overlying L3 and S1 posteriorly.  There were 
scattered metallic fragments in the buttocks and back.  There 
were metallic clips overlying the pedicles of L3 bilaterally.  
There was transitional vertebra at the S1 level.  The 
examination was otherwise negative.  The July 1973 x-ray 
impression was L5-S1 degenerative disc disease.  

The January 1971 VA lumbosacral spine x-ray showed that the 
disc spaces were preserved.  The RO obtained the veteran's 
January 1971 VA hospital summary.  The veteran was 
hospitalized for right sciatic nerve irritation by scar 
tissue, right thigh.  There were defects in the pars media of 
L-6 bilaterally.  

Degenerative disc disease was not currently shown at the 
April 1975 VA examination upon which the May 1975 rating 
decision was based.  Furthermore neither the service medical 
records nor the April 1975 VA examination report show that 
the veteran had any neurologic manifestations.  Specifically 
the November 1969 service medical record revealed that no 
neurological deficit was present.  At the November 1973 
medical board examination sensation, circulation, and 
strength were intact in both lower extremities.  Knee jerk 
was normal and ankle jerk was normal.  Straight leg raising 
75 to 80/90.  The April 1975 VA special neuropsychiatric 
examination diagnosis was not found, neurological disorder.  
In the absence of proof of degenerative disc disease in the 
service radiology reports dated in November 1971 and December 
1972 and VA radiology reports dated January 1971 and April 
1975 there was no basis on which to grant service connection 
for degenerative disc disease.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See also 
38 U.S.C. § 1110.  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes)).  See, too, Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996) (emphasizing that a present disability 
is required for VA compensation purposes).  In this instance 
present disability of degenerative disc disease was not shown 
on the most recent radiology reports.  

Inasmuch as the preponderance of the evidence did not show 
degenerative disc disease entitlement to service connection 
for degenerative disc disease the benefit-of-the-doubt 
doctrine did not apply, service connection was granted for 
disabilities that were currently shown at the time of the 
most recent VA examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Clear and Unmistakable Error  

In the May 1975 rating decision the RO granted service 
connection for shellfire wound to the right lower back with 
low back pain and retained foreign body.  The disability was 
rated under Diagnostic Code 5320, for muscle injuries of 
muscle group XX, postural support of body; extension and 
lateral movements of spine.  

In the February 2004 Joint Motion To Vacate In Part And 
Remand the appellant and the VA General Counsel indicated 
that the Board was to address the appellant's argument of 
clear and unmistakable error (CUE), that by lumping two 
different injuries to two different body systems under a 
single diagnostic code the RO committed CUE.  The appellant 
contends that although service connection was granted for a 
muscle injury and a spinal injury he was evaluated solely 
under the diagnostic code for muscle injury and not for 
spinal injury.  In essence, the appellant believed that he 
should have been rated for degenerative disc disease under 
diagnostic code 5293 separate and apart from the rating for 
muscle injury under diagnostic code 5320.  The appellant 
argues that a review of the medical evidence showed that the 
disability that actually increased in severity was the spinal 
condition, in that each increase in the evaluation under that 
diagnostic code for muscle injury was predicated on 
orthopedic and neurologic symptoms, not on muscle injury 
symptoms.  

In the light of the medical evidence of record, applicable 
law and regulations in effect at the time of the May 1, 1975 
rating decision, the Board has determined that those facts 
reasonably supported the determination made by the RO.  The 
January 1971 VA lumbosacral spine x-ray showed that there 
were defects in the pars media of L-6 bilaterally.  There was 
increase in the lower lordic curve favoring instability.  The 
disc spaces were preserved.  The postero-inferior aspect of 
the body of L6 was somewhat "washed out" and laminography 
thru this area may be informative.  Service medical records 
dated November 1969 provide the impression of chronic 
lumbosacral strain syndrome, no neurological deficit was 
present.  The November 1971 lumbosacral spine radiographic 
report was negative.  The December 1972 radiographic report 
revealed coiled wire suture material overlying L3 and S1 
posteriorly.  There were scattered metallic fragments in the 
buttocks and back.  There were metallic clips overlying the 
pedicles of L3 bilaterally.  There was transitional vertebra 
at the S1 level.  The examination was otherwise negative.  

At the November 1973 medical board examination the veteran 
had a normal gait.  He had a full range of flexion, extension 
and lateral flexion in his lumbosacral spine, with some 
aching at the extremes of motion.  Sensation, circulation, 
and strength were intact in both lower extremities.  Knee 
jerk was normal and ankle jerk was normal.  Straight leg 
raising 75 to 80/90.  The veteran had some tenderness at the 
L5, S1 level to palpation of the lumbar spine, which was 
relieved by hyperextension suggesting some instability at 
that level.  He also had some mild sciatic tenderness, 
slightly greater on the right than on the left, in his 
posterior thigh and buttock areas.  X-rays taken of the 
lumbosacral spine demonstrated degenerative disc disease at 
the L5, S1 level, with disc space narrowing, sclerosis on 
both sides of the disc space and small osteophyte formation.  
There was excessive motion at the L5, S1 disc space, with 
flexion and extension of the lumbosacral spine.  

The February 1974 RO request for physical examination 
indicated that the veteran had made a claim of service 
connection for a low back injury.  The RO stated that service 
medical records showed degenerative disk disease, L5-S1 with 
residual chronic low back pain and mild sciatic; shrapnel 
wound, back and abdomen with postoperative colon surgery, 
secondary to shrapnel wound; healed fracture, proximal left 
fibula.  

The April 1975 VA orthopedic examination of the veteran's 
back revealed numerous shrapnel wounds.  No localized 
tenderness in the back or sciatic notch was present.  The 
veteran was able to bend forward and touch the floor easily.  
No paraspinal muscle spasm was noted.  Patrick's figure of 
four test was within normal limits.  Straight leg raising was 
normal.  There was no motor or sensory loss.  Deep tendon 
reflexes were equal bilaterally.  Left lower leg was within 
normal limits.  There was no evidence of post traumatic or 
degenerative arthritis.  

The April 1975 VA x-rays revealed:

That a transitional vertebra was seen in 
the lumbar lumbosacral area.  The 
vertebral bodies were well formed. Disc 
spaces were well maintained.  There was 
no evidence of spondylosis.  Sacroiliac 
joints appeared to be unremarkable.  
There were no arthritic changes.  

At the April 1975 VA special neuropsychiatric examination the 
veteran's gait was normal.  He walked forward and backwards 
and on his heels and toes with no difficulties.  The veteran 
had good motor power in all four extremities.  Cranial nerves 
were normal.  Superficial and deep tendon reflexes were 
present, active and equal on both sides.  Babinski was 
negative in both feet.  No ankle clonus.  The veteran 
responded normally to pain and vibratory sensation 
throughout.  The neurological diagnosis was not found, 
neurological disorder.  

Degenerative disc disease was not currently shown at the 
April 1975 VA examination upon which the May 1975 rating 
decision was based.  Furthermore neither the service medical 
records nor the April 1975 VA examination report show that 
the veteran had any neurologic manifestations.  In the 
absence of proof of degenerative disc disease there is no 
basis on which to rate the service connected shellfire wound 
to the right lower back with low back pain and retained 
foreign body under diagnostic code 5293 for intervetebral 
disc syndrome.  See 38 U.S.C. § 1110; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Certainly, under the facts before the RO in 1975, with 
competent medical evidence showing that the veteran did not 
have degenerative disc disease it cannot reasonably be 
concluded that he should have been rated under diagnostic 
code 5293 for a disability that was not currently shown.  

The Board cannot conclude that such a determination was 
undebatably erroneous, as the most current medical evidence 
at the time did not show degenerative disc disease.  
Therefore, the Board cannot find CUE with respect to the May 
1, 1975 rating decision.  The Board concludes that the RO did 
not commit clear and unmistakable error in failing to award a 
separate evaluation for degenerative disc disease under 
diagnostic code 5293.  An initial grant of service connection 
for residuals of a shell fragment wound to the right lower 
back with retained foreign body only was proper based on the 
evidence that was of record at the time of the May 1, 1975 
rating decision.  

III.  Residuals of a Shell Fragment Wound to the Right 
Buttock 

The veteran's service connected residuals of a shell fragment 
wound to the right buttock, with retained foreign body is 
currently rated as 20 percent disabling under Diagnostic Code 
5317 for injuries to Muscle Group XVII. 38 C.F.R. § 4.73 
(2003).  Diagnostic Code 5317 states that Muscle Group XVII 
includes those muscles responsible for extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV in postural support of the 
body steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
Pursuant to this diagnostic code, a 20 percent rating is 
warranted if impairment of this muscle group is moderate.  If 
it is moderately severe, a 40 percent rating is warranted.  
Finally, if the impairment is severe, a 50 percent rating is 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5317.

In the February 2004 Joint Motion To Vacate In Part And 
Remand the appellant and the VA General Counsel indicated 
that the Board was to "consider this favorable evidence and 
provide reasons and bases for accepting or rejecting it in 
evaluating the veteran's buttock injury".  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The current appeal is not from an initial grant of service 
connection.  Compensation has already been established and 
the issue before the Board is an increase in the disability 
rating.  Thus, the Board is to consider the present level of 
disability.  The Court has stated that the regulations do not 
give past medical reports precedence over current findings 
and that is just what the appellant and the VA General 
Counsel has done in their joint remand.  Specifically, they 
engage in a detailed discussion of the veteran's service 
medical records from 1968 through 1970.  However, we have 
more recent medical evidence to utilize in determining the 
veteran's present level of disability.  

The veteran's claim for an increased evaluation was received 
in August 1992.  Therefore, the Board is to consider evidence 
that is far more contemporaneous to the relevant time in 
question and which is more probative of the current level of 
disability than the service medical records from 20 to 30 
years prior as the appellant and the VA General Counsel has 
done.  38 C.F.R. § 4.2.  

Service medical records show that in October 1968 the veteran 
sustained multiple shrapnel wounds of the buttocks from a 
booby trap on October 5, 1968.  The veteran was treated with 
penicillin and streptomycin and after sufficient 
convalescence was transferred to the U.S. Naval Hospital FPO 
Seattle (Yokosuka, Japan).  

The veteran was hospitalized at the Naval Hospital in 
Memphis, Tennessee from November 1968 to March 1969.  In 
November 1968 sigmoidoscopy was impossible because of pain 
due to the injury.  On February 29, 1969, the veteran was to 
return to the surgery clinic within three months for 
evaluation to his fitness for full duty.  

The veteran was hospitalized at the Naval Hospital in 
Memphis, Millington, Tennessee from December 1969 to March 
1970.  The diagnosis was foreign body right ileum.  The 
operation performed was excision of foreign body right ileum.  
On examination the veteran lacked full internal rotation of 
the right hip and had pain in the right buttock with full 
flexion and internal rotation.  There was slight tenderness 
of the right buttock approximately 3 inches lateral to the 
midline with deep palpation.  Radiological examination of the 
right hip revealed a metallic foreign body partially embedded 
in the right posterior ileum.  This fragment had the 
appearance of a steel base hook.  

VA outpatient treatment records, dated August 1991 to August 
2001, do not show that the veteran was seen for complaints 
related to his right buttock.  

The December 1979 VA examination of the veteran's gluteal 
region revealed four or five scars involving the central 
portion of the gluteal muscle area.  The most prominent scar 
was located in the central portion of the gluteal muscle mass 
and measured approximately seven centimeters in diameter.  It 
was retracted from loss of the subcutaneous fat padding and 
obviously involved the gluteus maximus muscle.  Immediate 
superior and lateral to this was a second well-healed scar 
that measured six centimeters in diameter.  There was a two-
centimeter scar immediately inferior to this and just above 
the inferior gluteal fold was a well-healed, four-centimeter 
scar.  There may have been other tiny scars in the area.  The 
anus was not involved.  

The December 1992 VA bones examination report revealed that 
the veteran walked with a slight limp on the right.  He was 
noted to have two large scars on the in the right buttocks 
region and there was also a transverse scar in the right 
buttocks area representing site of prior shrapnel removal.  
The veteran was able to stand erect.  No spasm was noted but 
the veteran did have tenderness to palpation in the buttocks 
region.  The December 1992 VA radiology report showed that 
small metallic foreign bodies were demonstrated in the soft 
tissue of the right upper thigh.  The osseous structures 
appeared unremarkable.  

The December 1992 VA scar examination revealed that the 
veteran had a 5.2 cm scar on his right buttock surrounded by 
an indented area of atrophic muscle.  This scar was non-
tender, atrophic and hypopigmented.  There was also a 4 cm in 
diameter circular scar on his right buttock, which was 
nontender, atrophic, and hypopigmented.  Neurologic 
examination was unremarkable.  

The December 1998 VA radiology report revealed that there 
were irregular metallic densities project over the visualized 
portions of the pelvis and thighs.  The impression was 
shrapnel fragments, presumably from old injury.  

The May 1999 VA examiner commented that the right hip pain 
occurred in the area of the deep shrapnel wound that he had 
cleaned out when the veteran was in Vietnam.  He had daily 
pain.  Prolonged standing worsened it.  The sciatica was 
modified by the shrapnel wound in the right hip that has 
significantly decreased the protective fat layer of the right 
buttock.  It appears that the right wallet sciatica was very 
much aggravated by and worsened by the underlying loss in fat 
tissue in the right buttock area.  

A 40 percent rating for moderately severe impairment to 
Muscle Group XVII anticipates a through and through or deep 
open penetrating wound by a small high velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  The Board notes that the October 1968 service 
medical records revealed a 3x 5 cm shallow wound of the right 
buttock and a 3x5 deep dirty wound of the right buttock with 
fecal drainage.  Irrigation of the distal colon from below 
revealed that the colon communicated with the deep buttock 
wound.  After irrigation the buttock wound became much 
cleaner and the drainage decreased.  At that time the open 
wounds were gradually closing and the deep wound in the 
buttock was clean and drainage only small amounts of purulent 
material.  However, in November 1968 the shrapnel wounds that 
were open were healing well.  The veteran had a barium enema, 
which revealed a low rectal injury.  The veteran was sent on 
convalescent leave on several occasions and spent time in the 
hospital while awaiting these areas to close.  Final 
proctoscopy on January 13, 1969, was done without problems 
and the injury was noted and was closed well.  On physical 
examination in May 1969 there were multiple scars on the 
veteran's right buttock but there was no drainage.  On 
January 20, 1970 the foreign body was removed from the right 
posterior ileum.  These service medical records are not 
indicative of prolonged infection, or sloughing of soft 
parts, and intermuscular scarring so as to warrant a 40 
percent evaluation for moderately severe impairment to Muscle 
Group XVII.  

Pursuant to 38 C.F.R. § 4.56(d)(3) there should be a history 
of hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements for a 40 percent rating for moderately severe 
impairment to Muscle Group XVII.  Service medical records 
show that in October 1968 the veteran's ambulatory was 
essentially asymptomatic.  On February 29, 1969 the veteran 
was ready for discharge to duty.  On January 20, 1970 the 
bone in this area was curetted back to the normal appearing 
bone and scar tissue in the gluteus muscle mass was excised.  
Postoperatively the veteran's convalescence was unremarkable.  
After the surgery the veteran ambulated without difficulty.  
He still noted slight aching discomfort in the right buttock 
but this was slowly subsiding.  The veteran was discharged to 
full duty.  These service medical records do not show a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Rather, after 
the foreign body was removed from the right posterior ileum 
the veteran ambulated without difficulty and was discharged 
to full duty.  

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups for a 40 percent rating for moderately severe 
impairment to Muscle Group XVII.  On examination in December 
1969 there were multiple scars over the right buttock.  There 
were no exit scars as the foreign bodies were removed by 
surgery in on January 20, 1970.  As such the service medical 
records do not show exit scars indicating a track of a 
missile through one or muscle groups so as to warrant a 40 
percent rating for moderately severe impairment to Muscle 
Group XVII.  

Objective findings should also include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side for a 40 
percent rating for moderately severe impairment to Muscle 
Group XVII.  At the May 1999 VA examination the veteran had a 
large divot of material absent from where his gluteus maximus 
was and buttock fat area.  This was near, but not directly 
over the right sciatic nerve.  However, tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of impairment.  And at the May 1999 VA 
examination tests of strength and endurance compared with 
sound side did not demonstrate positive evidence of 
impairment.  Once again, another element for a 40 percent 
evaluation has not been met.  

Significant is the fact that VA outpatient treatment records, 
dated August 1991 to August 2001, do not show that the 
veteran was seen for complaints related to his right buttock.  
The May 1999 VA examiner commented that the veteran had no 
subsequent pain over the years and had not really been 
bothered by the right hip pain until the early 1990's, which 
was 20 years after the shrapnel wound.  The examiner's 
impression was that the major precipitator of the sciatica 
appeared to be the large wallet in the right rear pocket.  

The Board is not rejecting any positive evidence in the 
veteran's favor but considering the present level of 
disability as required by the Court in Francisco.  The 
service medical records, relied upon by the appellant and the 
VA General Counsel provided the severity of the veteran's 
injury in the 1960s, when the injury occurred and the 1970s 
when the foreign bodies were removed.  While the entire 
recorded history of a disability is to be reviewed, the 
regulations do not give past medical report precedence over 
current findings.  The VA medical records and examination 
reports of the 1990s present a better picture of the present 
level of disability than the 20 plus year old service medical 
records of 1960s and 1970s.  As such, the Board finds that 
the veteran's residuals of a shell fragment wound to the 
right buttock, with retained foreign body, more nearly 
approximates a 20 percent disability evaluation under 
Diagnostic Code 5317.  See 38 C.F.R. § 4.73.

IV.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in December 2002.  Specifically, in the December 
2002 RO letter the RO informed the appellant of the 
following: 1.) VA's duty to notify the appellant; 2.) VA's 
duty to assist the appellant; 3.) What the VA will do; and 
4.) What the appellant needed to do.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In February 1993, prior to the enactment of the 
VCAA, the RO denied the veteran's claims.  The veteran was 
not provided VCAA notice until December 2002.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in April 1975, December 1979, February 1980, October 1988, 
December 1992 and May 1999.  The reports of examinations are 
in the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Compensation for degenerative disk disease with neurologic 
manifestations of the service connected back injury from 1974 
is denied.

The RO's VA's May 1, 1975 rating decision was not clearly and 
unmistakable erroneous in failing to assign a separate 
evaluation for degenerative disc disease under Diagnostic 
Code 5293.  

An increased evaluation for residuals of a shell fragment 
wound to the right buttock, with retained foreign body, is 
denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



